Citation Nr: 0927907	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the 40 percent rating to 20 
percent for the service-connected degenerative disc disease 
of the lumbar spine, beginning on February 1, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife





ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to April 1971, 
January to April 1991, and May 1997 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
RO which informed the Veteran that the 40 percent disability 
evaluation assigned to his service-connected lumbar spine 
degenerative disc disease was decreased to 20 percent, 
effective from February 1, 2007.  

The Veteran testified at a hearing conducted at the RO in May 
2009.  This hearing was conducted by the undersigned Veterans 
Law Judge.  

The Board observes that, while the instant appeal stems from 
an increased rating claim in October 2005, the Veteran later 
sought an increased rating for his service-connected lumbar 
spine disability in December 2008.  He was afforded a VA 
examination in April 2009.  The RO has yet to issue a rating 
decision as to this specific claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.




REMAND

As part of the Veteran's October 2007 Substantive Appeal, he 
informed VA that "[he was] in receipt of disability benefits 
from [S]ocial [S] ecurity due to" his lumbar back disorder.  
VA initially sought to obtain records from the Social 
Security Administration (SSA) in October 2007.  SSA ("The 
Caves") informed VA, in November 2007 of the name and phone 
number concerning a more "appropriate office" from where to 
obtain these records.  

Later in November 2007, VA sent a follow-up request to this 
"appropriate office."  A response from SSA is not of 
record.  Of record, however, is a photocopy of a letter dated 
in December 2005, from SSA to the Veteran.  The Veteran was 
informed that a decision had been made in his case, and that 
it was "FULLY FAVORABLE."  Here, records included as part 
of SSA's decision are germane to the instant claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to Social Security Administration (SSA) benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran supplied a VA Form 21-4142 in December 2008.  He 
provided the name and address of a private physician.  An 
attempt to obtain these records referenced by the Veteran has 
not been undertaken.  As these private medical records may 
contain information critical to the matter at hand, 38 C.F.R. 
§ 3.159(c) (2008) mandates that VA assist in obtaining such 
records.  

The Veteran has also claimed that he did not receive the 
March 20, 2006, letter from the RO, which informed him of the 
proposed reduction.  He did, however, respond to the letter 
from the RO dated December 1, 2006.  This letter informed him 
that the rating had in fact been reduced.  

The Board observes that both the March 20, 2006, and December 
1, 2006, letters were sent to the identical address.  The 
March 20, 2006, is also not shown to have been returned to 
the RO as undeliverable.  The Board notes that there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chem. Found., Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again provide the 
Veteran the appropriate notice, as set 
out in 38 C.F.R. § 3.105(e) (2008), 
concerning proposed reductions.  

2.  The RO should contact the SSA and 
request all medical records and the 
disability determination associated with 
the Veteran's award of SSA benefits.  A 
negative response should be properly 
annotated into the record.  

3.  With the Veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to care 
afforded him by the private physician 
named as part of the December 2008 VA 
Form 21-4142.  If these records cannot be 
obtained, the attempt to obtain them 
should be documented for the record, and 
the Veteran informed in writing.  

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the ordered 
development to ensure that it is in 
compliance with the directives of this 
REMAND.  If not, the RO must implement 
corrective measures at once.  

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the claim in light in of all 
the evidence of record.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
and his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

